Title: Thomas Jefferson to Samuel J. Harrison, 7 January 1813
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Dear Sir Monticello Jan. 7. 13.
           Your favor of Dec. 25. was recieved by yesterday’s mail. having understood while at Poplar Forest that no price worth notice was offering for tobo at Lynchburg, I did not think of making any propositions of sale there, or they would have been made to yourself. I therefore left the usual orders with my manager to send it to Richmond, and meant to desire mr Gibson to keep it on hand until he could get 6. Dollars for it clear of all expences from Lynchburg. consequently that sum is the lowest I could take at Lynchburg, paiable at the counting house of Gibson & Jefferson in 90. days from the date of this letter. if you accede to this proposition, be so good as to shew this letter to mr Goodman my manager at the Forest, and he will thereon deliver the tobacco to you as fast as it can be prepared & inspected. if you do not, be so good, on your reciept of this to drop me a line, that I may know whether I am free or not to accept other offers. I tender you the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        